Opinion issued April 20, 2006










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00323-CR
____________

IN RE CLIFFORD A. SMITH, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Clifford A. Smith, has filed a pro se petition for writ of mandamus,
complaining that the municipal court in Texas City refused to give him credit for time
served in a facility other than the Texas City Jail.  Relator requests that this Court
order Respondent to give him credit for time served or dismiss his case for want of
prosecution.  We deny the petition.
          We review pro se applications with less stringent standards than formal
pleadings drafted by lawyers.  However, even a pro se applicant for a writ of
mandamus must show himself entitled to relief.  Barnes v. State, 832 S.W.2d 424, 426
(Tex. App.—Houston [1st Dist.] 1992, orig. proceeding). 
          We may issue all writs of mandamus, agreeable to the principles of law
regulating those writs, against a judge of a district or County court in our district. 
Tex. Gov’t Code Ann. § 22.221(b) (Vernon Supp. 2005).  We may also issue writs
of mandamus and all other writs necessary to enforce our jurisdiction.  Tex. Gov’t
Code Ann. § 22.221(a) (Vernon Supp. 2005).    
          The petition for writ of mandamus is therefore denied.PER CURIAM
Panel consists of Chief Justice Radack, Justices Jennings and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).